Citation Nr: 0707635	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 4, 2003, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
condition(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active duty from November 1964 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, which, in part, granted, a total disability 
rating based on individual unemployability due to service-
connected condition(s), effective from June 4, 2003.  In 
January 2007, a hearing was held before the undersigned at 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, it is necessary to remand this claim to ensure full 
and complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate the claim for an earlier effective date. Rather, 
the VCAA letter sent in June 2003 concerned the claim for 
unemployability only.  Since the evidence needed to 
substantiate the veteran's claim for an earlier effective 
date differs significantly than that needed to show 
entitlement to a total rating, the Board is constrained to 
remand the issue for compliance with the notice provisions 
contained in this law and to ensure the veteran has had full 
due process of law.  

Second, as part of the veteran's claim that he is entitled to 
an earlier effective date, he has argued that the prior 
denial of his claim for service connection for post-traumatic 
stress disorder (PTSD) was erroneous.  A claim of clear and 
unmistakable error (CUE) is inextricably intertwined with and 
related to the earlier effective date claim that has been 
certified to the Board for review. Cf. Crippen v. Brown, 9 
Vet. App. 413, 420 (1996) (appellant reasonably raised claim 
for CUE with the requisite specificity because he argued for 
an earlier effective date asserting that evidence compelling 
a grant of service connection was of record at the time of 
the prior final rating decisions), citing Dinsay v. Brown, 9 
Vet. App. 79, 87-88 (1996) (claim for an earlier effective 
date was claim of CUE in final RO decision disallowing 
claim); Flash v. Brown, 8 Vet. App. 332, 340 (1995) (to be 
awarded earlier effective date, veteran must show CUE in RO 
decision disallowing higher rating).  

Although the RO adjudicated the veteran's claim for an 
earlier effective date, the CUE claim has not yet been 
addressed.  This issue, if resolved favorably, could have a 
significant effect on the earlier effective date issue on 
appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, before the 
Board may proceed with its review of the earlier effective 
date claim, the RO will first need to adjudicate the claim of 
clear and unmistakable error in the 1990 rating decision.  

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for an 
earlier effective date. The notice should 
also inform the veteran that he should 
provide VA with copies of any evidence 
relevant to these claims that he has in 
his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  

2.  Then, readjudicate the claim for an 
earlier effective date.  The RO should 
adjudicate the inextricably intertwined 
claim of clear and unmistakable error in 
the 1990 rating decision that denied 
service connection for PTSD.  

3.  If such action does not resolve a 
claim, a supplemental statement of the 
case (SSOC) should be issued to the 
veteran and his representative, which 
includes the laws and regulations 
pertinent to clear and unmistakable 
error.   An appropriate period of time 
should be allowed for response.  
Thereafter, this case should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




